FILED
                              NOT FOR PUBLICATION                           JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 REVECA FLORES;                                   No. 06-72745
 MARTIN FLORES RAMIREZ,
                                                  Agency Nos. A079-533-981
               Petitioners,                                   A079-533-980

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Reveca Flores and Martin Flores Ramirez, natives and citizens of Mexico,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
review for abuse of discretion the denial of a motion to reopen, Malty v. Ashcroft,

381 F.3d 942, 945 (9th Cir. 2004), and we deny the petition for review.

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen to apply for relief under the Convention Against Torture (“CAT”) as

untimely because they did not file the motion within 90 days of the BIA’s final

order of removal, see 8 C.F.R. § 1003.2(c)(2), petitioners failed to demonstrate

material changed circumstances in Mexico to qualify for the regulatory exception

to the time limit, see 8 C.F.R. § 1003.2(c)(3)(ii), and they did not establish prima

facie eligibility for relief, see Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.

2008) (requiring movant to establish prima facie eligibility for relief).

       We reject petitioners’ contention that there are no time limits for filing a

motion to reopen to apply for CAT relief. See 8 C.F.R. § 1003.2(c)(2).

       PETITION FOR REVIEW DENIED.




NED/Research                               2                                     06-72745